PER CURIAM.
The petition for writ of prohibition, which argues immunity from prosecution based on the defense of others under sections 776.012(1) and 776.032(1), Florida Statutes (2010), is denied. The trial court resolved the contradictory testimony given by various witnesses at the hearing on the defense motion to dismiss, and concluded that when petitioner re-engaged the victim outside the business premises where the initial confrontation took place, he lost his statutory immunity. Joseph v. State, 103 So.3d 227, 230 (Fla. 4th DCA 2012); Mederos v. State, 102 So.3d 7, 9, 11 (Fla. 1st DCA 2012). The trial court’s findings are supported by competent, substantial evidence and so will not be disturbed here. Armstrong v. State, 120 So.3d 112, 113 (Fla. 4th DCA 2013) (citing Joseph, 103 So.3d at 228-29). Denial of this petition is without prejudice to petitioner raising the statutory defense at trial if he so chooses. Armstrong, 120 So.3d at 113 (citing Tover v. State, 106 So.3d 958, 959 (Fla. 4th DCA 2013)).

Denied without prejudice.

DAMOORGIAN, C.J., WARNER and GERBER, JJ., concur.